DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 11/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings 
5.         The drawings are objected to because Fig. 1 element 100 ‘Nformation’ is incorrectly spelled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Status of Claims
6.         Claims 1-9 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an editing unit” in claims 1, 3, 4, 5, 6 and 7;
“a transmission unit” in claims 1, 4, 5, 6 and 7; and
“a detection unit” in claim 2;

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)       Claim 1: ‘an editing unit that edits properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a process included in a printing workflow using the printing job ticket’ corresponds to ‘CPU 1001’ implemented Fig. 1 ‘printing job ticket editing module 120’.  “The printing job ticket editing module 120 includes at least properties used by the equipment before transmitting the printing job ticket to the equipment, in a process included in a printing workflow using the printing job ticket, and edits the properties within the printing job ticket so as to save properties that are not used by the equipment.” [0025-0028].  
(b)       Claim 1: ‘a transmission unit that transmits a printing job ticket from which the saved property is excluded, to the equipment' corresponds to ‘CPU 1001’ implemented Fig. 1 ‘printing job ticket transmission and reception module 110’.  “The printing job ticket transmission and reception module 110 is connected to the printing job ticket editing module 120. The printing job ticket transmission and the reception module 110 performs communication (receives transmission) for transmitting and receiving a printing job ticket. That is, processes of the printing workflow are advanced.  The printing job ticket transmission and reception module 110 transmits the printing job ticket from which saved (retreated) properties are excluded by the printing job ticket editing module 120, to the equipment.” [0023-0024].
(c)       Claim 2: ‘a detection unit that detects the property which is used by the equipment ' corresponds to ‘CPU 1001’ implemented Fig. 1 ‘equipment communication 
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
9.	Claims 1-9 are allowed.
10.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
11.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art cited disclose or suggest an information processing apparatus comprising: 
an editing unit that edits properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a process included in a printing workflow using the printing job ticket; and 
a transmission unit that transmits a printing job ticket from which the saved property is excluded, to the equipment, 
wherein the editing unit performs editing for including the saved property in the printing job ticket, on the equipment that uses the saved property.

Regarding Claim 2:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, further comprising: 
a detection unit that detects the property which is used by the equipment.

Regarding Claim 3:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 2, wherein the editing unit performs editing in accordance with the detected property.


None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the editing unit and the transmission unit are included in a processing apparatus which controls the printing workflow.

Regarding Claim 5:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 4, wherein the processing apparatus is a management information system, and wherein processing performed by the editing unit and the transmission unit is performed as processing based on the control of the printing workflow.

Regarding Claim 6:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 1, wherein the editing unit and the transmission unit are included in a processing apparatus which is separate from a processing apparatus which controls the printing workflow.

Regarding Claim 7:
None of the prior art cited disclose or suggest the information processing apparatus according to claim 6, wherein the processing apparatus is a management information system, and wherein processing performed by the editing unit and the 

Regarding Claim 8:
None of the prior art cited disclose or suggest a non-transitory computer readable medium storing an information processing program causing a computer to function as: an editing unit that edits properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a process included in a printing workflow using the printing job ticket; and a transmission unit that transmits a printing job ticket from which the saved property is excluded, to the equipment, wherein the editing unit performs editing for including the saved property in the printing job ticket, on the equipment that uses the saved property.

Regarding Claim 9:
None of the prior art cited disclose or suggest an information processing method comprising: editing properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a process included in a printing workflow using the printing job ticket; transmitting a printing job ticket from which the saved property is excluded, to the equipment; and editing for including the saved property in the printing job ticket, on the equipment that uses the saved property.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The current invention relates to an information processing apparatus including an editing unit that edits properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a  process included in a printing workflow using the printing job ticket, and a transmission unit that transmits a printing job ticket from which the saved property is excluded, to the equipment, in which the editing unit performs editing for including the saved property in the printing job ticket, on the equipment that uses the saved property.

None of the closest prior art cited, alone or in combination disclose an information processing apparatus including an editing unit that edits properties included in a printing job ticket so as to include at least a property used by an equipment and to save a property not used by the equipment, before the printing job ticket is transmitted to the equipment, in a  process included in a printing workflow using the printing job ticket, and a transmission unit that transmits a printing job ticket from which the saved property is excluded, to the equipment, in which the editing unit performs editing for including the saved property in the printing job ticket, on the equipment that uses the saved property.



	The closest prior art Sato (US 2010/0014115) discloses an information processing apparatus configured to control an image forming apparatus and a post-processing apparatus configured to execute post-processing on a product output by the image forming apparatus includes a registration unit configured to register a job ticket, a searching unit configured to search for a job ticket that can be used for issuing an instruction to the post-processing apparatus from among the job tickets registered by the registration unit, and an instruction unit configured to issue an instruction to the post-processing apparatus by utilizing the job ticket extracted as a result of the search by the searching unit.



13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677